TEMPUR-PEDIC INTERNATIONAL INC. FOURTH AMENDED AND RESTATED BY-LAWS TABLE OF CONTENTS Page Article I. – General 1 1.1 Offices 1 1.2 Seal 1 1.3Fiscal Year 1 Article II. – Stockholders 1 2.1Place of Meetings 1 2.2Annual Meeting 1 2.3Quorum 1 2.4Right to Vote; Proxies 2 2.5Voting 2 2.6Notice of Annual Meetings 2 2.7Stockholders’ List 3 2.8Special Meetings 3 2.9Notice of Special Meetings 3 2.10Inspectors 3 2.11Stockholders’ Consent in Lieu of Meeting 4 2.12 Procedures 4 Article III. – Directors 7 3.1Number of Directors 7 3.2Resignation 7 3.3Removal 7 3.4Place of Meetings and Books 8 3.5General Powers 8 3.6Committees 8 3.7Powers Denied to Committees 8 3.8Substitute Committee Member 8 3.9Compensation of Directors 9 3.10Regular Meetings 9 3.11Special Meetings 9 3.12Quorum 9 3.13Telephonic Participation in Meetings 9 3.14Action by Consent 10 Article IV. – Officers 10 4.1Selection; Statutory Officers 10 4.2Time of Election 10 4.3Additional Officers 10 4.4Terms of Office 10 4.5Compensation of Officers 10 4.6Chairman of the Board 10 4.7President 11 4.8Vice-Presidents 11 4.9Treasurer 11 4.10Secretary 11 i 4.11Assistant Secretary 12 4.12Assistant Treasurer 12 4.13Subordinate Officers 12 Article V. – Stock 12 5.1Stock 12 5.2Fractional Share Interests 12 5.3Transfers of Stock 13 5.4Record Date 13 5.5Transfer Agent and Registrar 13 5.6Dividends 14 5.7Lost, Stolen, or Destroyed Certificates 14 5.8Inspection of Books 14 Article VI. – Miscellaneous Management Provisions 15 6.1Checks, Drafts, and Notes 15 6.2Notices 15 6.3Conflict of Interest 15 6.4Voting of Securities Owned by the Company 16 Article VII. – Indemnification 16 7.1Right of Indemnification 16 7.2Right of Indemnitee to Bring Suit 17 7.3Non-Exclusivity of Rights 17 7.4Insurance 17 7.5Indemnification of Employees and Agents of the Company 18 Article VIII. – Amendments 18 8.1Amendments 18 ii TEMPUR-PEDIC INTERNATIONAL INC. FOURTH AMENDED AND RESTATED BY-LAWS Article I. - General. 1.1.Offices. The registered office of Tempur-Pedic International Inc. (the “Company”) shall be in the City of Wilmington, County of New Castle, State of Delaware.The Company may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the Company may require. 1.2.Seal. The seal, if any, of the Company shall be in the form of a circle and shall have inscribed thereon the name of the Company, the year of its organization and the words “Corporate Seal, Delaware.” 1.3.Fiscal Year. Except as otherwise determined by the Board of Directors, the fiscal year of the Company shall be the period from January 1 through December 31. Article II. - Stockholders. 2.1.Place of Meetings. Each meeting of the stockholders shall be held only upon notice as hereinafter provided, at such place as the Board of Directors shall have determined and as shall be stated in the relevant notice of meeting. 2.2.Annual Meeting. The annual meeting of the stockholders shall be held each year on such date and at such time as the Board of Directors may determine.At each annual meeting the stockholders entitled to vote shall elect such members of the Board of Directors as are standing for election by ballot and they may transact such other corporate business as may properly be brought before the meeting.At the annual meeting any business may be transacted, irrespective of whether the notice calling such meeting shall have contained a reference thereto, except where notice is required by law, the Company’s Amended and Restated Certificate of Incorporation (as amended and in effect from time to time, the “Charter”), or these by-laws. 2.3.Quorum. At all meetings of the stockholders the holders of a majority of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum requisite for the transaction of business except as otherwise provided by law, the Charter, or these by-laws.Whether or not there is such a quorum at any meeting, the chairman of the meeting or the stockholders entitled to vote thereat, present in person or by proxy, by a majority vote, may adjourn the meeting from time to time without notice other than announcement at the meeting.If the adjournment is for more than thirty (30) days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting.At such adjourned meeting, at which the requisite amount of voting stock shall be represented, any business may be transacted that might have been transacted if the meeting had been held as originally called.The stockholders present in person or by proxy at a duly called meeting at which a quorum is present may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. 1 2.4.Right to Vote; Proxies. Subject to the provisions of the Charter, each holder of a share or shares of capital stock of the Company having the right to vote at any meeting shall be entitled to one vote for each such share of stock held by him.Any stockholder entitled to vote at any meeting of stockholders may vote either in person or by proxy, but no proxy that is dated more than three years prior to the meeting at which it is offered shall confer the right to vote thereat unless the proxy provides that it shall be effective for a longer period.A proxy may be granted by a writing executed by the stockholder or his authorized agent or by transmission or authorization of transmission of a telegram, cablegram, or other means of electronic transmission to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will be the holder of the proxy to receive such transmission, subject to the conditions set forth in Section 212 of the Delaware General Corporation Law, as it may be amended from time to time (the “DGCL”). 2.5.Voting. (a)Except as otherwise expressly provided for by statute, the Charter, or these by-laws, at all meetings of stockholdersin all matters other than the election of directors, the affirmative vote of a majority of shares present in person or by means of remote communication or represented by proxy at the meeting and entitled to vote on such matter shall be the act of the stockholders. (b)Except as otherwise expressly provided for by statute, the Charter, or these by-laws, at all meetings of stockholders with respect to the election of directors,directors shall be elected by the vote of the majority of the shares present in person or by means of remote communication or represented by proxy at the meeting; provided, that if as of the record date for any meeting the Secretary of the Company determines that the number of nominees exceeds the number of directors to be elected (a “contested election”), the directors, not exceeding the authorized number of directors as fixed by the Board of Directors in accordance with Section 3.1, shall be elected by a plurality of the votes of the shares present in person or by means of remote communication or represented by proxy at any such meeting and entitled to vote on the election of directors. For purposes of this Section2.5(b), a majority of the votes cast means that the number of shares voted ‘for’ a director must exceed the number of shares voted ‘against’ that director.In an election that is not a contested election, if an incumbent director does not receive a majority of the votes cast for his or her election, as determined based upon the certified election results, the director shall continue to serve as a director but shall promptly tender his or her resignation to the Board of Directors for consideration by the Nominating and Corporate Governance Committee thereof.The Nominating and Corporate Governance Committee shall promptly assess the appropriateness of such nominee continuing to serve as a director and recommend to the Board of Directors the action to be taken with respect to such tendered resignation. The Board of Directors will determine whether to accept or reject such resignation, or what other action should be taken, within 90 days from the date of the certification of election results. 2.6.Notice of Annual Meetings. Written notice of the annual meeting of the stockholders shall be mailed to each stockholder entitled to vote thereat at such address as appears on the stock books of the Company at least ten (10) days (and not more than sixty (60) days) prior to the meeting.The Board of Directors may postpone any annual meeting of the stockholders at its discretion, even after notice thereof has been mailed, for any reason or for no reason.It shall be the duty of every stockholder to furnish to the Secretary of the Company or to the transfer agent, if any, of the class of stock owned by him and his post-office address, and to notify the Secretary or transfer agent of any change therein.Notice need not be given to any stockholder who submits a written waiver of notice signed by him before or after the time stated therein.Attendance of a stockholder at an annual meeting of stockholders shall constitute a waiver of notice of such meeting, except when the stockholder attends the meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders need be specified in any written waiver of notice. 2 2.7.Stockholders' List. A complete list of the stockholders entitled to vote at any meeting of stockholders, arranged in alphabetical order and showing the address of each stockholder, and the number of shares registered in the name of each stockholder, shall be prepared by the Secretary and shall be open to examination of any stockholder, for anypurpose germane to the meeting for a period of at least ten days before such meeting (i) on a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting, or (ii) during ordinary business hours at the principal office of the Company, and said list shall be open to examination during the whole time of said meeting, at the place of said meeting, or, if the meeting held is by remote communication, on a reasonably accessible electronic network and the information required to access such list shall be provided with the notice of the meeting. 2.8.Special Meetings. Special meetings of the stockholders for any purpose or purposes, unless otherwise provided by statute, may be called only by the Chairman of the Board of Directors, the President, or a majority of the Board of Directors.Any such person or persons may postpone any special meeting of the stockholders at its or their discretion, for any reason or for no reason, even after notice thereof has been mailed. 2.9.Notice of Special Meetings. Written notice of a special meeting of stockholders, stating the time, the place, the means of remote communication, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting and the object thereof, shall be sent not less than ten (10) nor more than sixty (60) days before such meeting, to each stockholder entitled to vote thereat, either in paper form or electronic form pursuant to each stockholder’s instructions on record with the Company.No business may be transacted at such meeting except that referred to in said notice, or in a supplemental notice given also in compliance with the provisions hereof, or such other business as may be germane or supplementary to that stated in said notice or notices.Notice need not be given to any stockholder who submits a written waiver of notice signed by him before or after the time stated therein.Attendance of a stockholder at a special meeting of stockholders shall constitute a waiver of notice of such meeting, except when the stockholder attends the meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders need be specified in any written waiver of notice. 2.10.Inspectors. 1.One or more inspectors may be appointed by the Board of Directors before or at any meeting of stockholders, or, if no such appointment shall have been made, the presiding officer may make such appointment at the meeting.At the meeting for which the inspector or inspectors are appointed, he or they shall open and close the polls, receive and take charge of the proxies and ballots, and decide all questions touching on the qualifications of voters, the validity of proxies, and the acceptance and rejection of votes.If any inspector previously appointed shall fail to attend or refuse or be unable to serve, the presiding officer shall appoint an inspector in his place. 2.At any time at which the Company has a class of voting stock that is (i)listed on a national securities exchange, (ii) authorized for quotation on an inter-dealer quotation system of a registered national securities association, or (iii) held of record by more than 2,000 stockholders, the provisions of Section231 of the DGCL with respect to inspectors of election and voting procedures shall apply, in lieu of the provisions of paragraph 1 of this Section 2.10. 3 2.11.Stockholders' Consent in Lieu of Meeting. Unless otherwise provided in the Charter, any action required to be taken at any annual or special meeting of stockholders of the Company, or any action that may be taken at any annual or special meeting of such stockholders, may be taken only at such a meeting, and not by written consent of stockholders. 2.12.Procedures. 1.Nomination of Directors.Only persons who are nominated in accordance with the procedures set forth in these by-laws shall be eligible to serve as directors.Nominations of persons for election to the Board of Directors of the Company may be made at a meeting of stockholders (x) pursuant to the Company’s notice of meeting, (y) by or at the direction of the Board of Directors or (z) by any stockholder of the Company who is a stockholder of record at the time of giving of notice provided for in this Section 2.12(1), who shall be entitled to vote for the election of directors at the meeting and who complies with the notice procedures set forth in this Section 2.12(1).Such nominations, other than those made by or at the direction of the Board of Directors, shall be made pursuant to timely notice in writing to the Secretary of the Company.To be timely, a stockholder’s notice shall be delivered to or mailed and received at the principal executive offices of the Company not less than 120 days nor more than 150 days prior to the first anniversary of the preceding year’s annual meeting of stockholders; provided, however, that in the event that the date of the annual meeting is advanced more than 30 days prior to such anniversary date or delayed more than 60 days after such anniversary date, then to be timely such notice must be received by the Company no later than the later of 60 days prior to the date of the meeting or the 10th day following the day on which public announcement of the date of the meeting was made.With respect to special meetings of stockholders, such notice must be delivered to the Secretary not more than 90 days prior to such meeting and not later than the later of (y) 60 days prior to such meeting or (z) 10 days following the date on which public announcement of the date of such meeting is first made by the Company.Such stockholder’s notice shall set forth: (a)as to each person whom the stockholder proposes to nominate for election or reelection as a director, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the
